 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                                   WESTERN DISTRICT OF WASHINGTON
 9   VIRGIL SHADE,                    )
                                      )
10             Plaintiff,             ) Case No. 2:15-cv-1180
                                      )
11       vs.                          ) ORDER
                                      )
12                                    )
                                      )
13   COMMISSIONER OF SOCIAL SECURITY, )
                                      )
14
                        Defendant
15

16

17
                  This matter having come on regularly before the undersigned by the stipulated motion
18
     for attorney fees pursuant to the Equal Access to Justice Act, it is hereby ORDERED that:
19
             Attorney fees of $4,921.17, pursuant to the Equal Access to Justice Act (EAJA), 28
20

21   U.S.C. § 2412 be awarded to Plaintiff. Subject to any offset allowed under the Treasury Offset

22   Program, payment of $3,939.53 award shall be made via check sent to Plaintiff’s attorney,
23
     Victoria B. Chhagan, at this address: Douglas Drachler McKee & Gilbrough, 1904 Third
24
     Avenue, Seattle WA 98101, and the payment of $981.64 shall be made via check sent to
25
     Plaintiff’s attorney Francisco Rodriguez at this address: Law Office of Francisco Rodriguez,
26

27   P.O. Box 31844 Seattle, WA 98103. If the EAJA fees are not subject to any offset, the EAJA
28



     EAJA Order   No. 2:15-cv-1180                 -1
 1   attorney fees will be paid directly to the order of Plaintiff’s Attorneys, Victoria B. Chhagan and
 2
     Francisco Rodriguez.
 3

 4

 5   Dated this 15th day of          October           2018.

 6

 7

 8

 9

10
                                                          A
                                                          The Honorable Marsha J. Pechman
11                                                        United States Senior District Court Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     EAJA Order   No. 2:15-cv-1180                -2
